In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-498 CV

____________________


MERRIMON BAKER, M.D., MERRIMON BAKER, M.D., P.A., 

LIBERTY-DAYTON HOSPITAL, INC. AND SEAN STRICKER, Appellants


V.


ALICE WORDLAW, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CV 64626-A




MEMORANDUM OPINION (1)
	Alice Wordlaw, appellee, filed a motion to dismiss the appeal for lack of
jurisdiction on the grounds that the judgment is interlocutory.  In response, Merrimon
Baker, M.D., Merrimon Baker, M.D., P.A., Liberty-Dayton Hospital, Inc., and Sean
Stricker filed motions to dismiss this appeal.  The Court finds that the appellants
voluntarily moved to dismiss the appeal prior to any decision of this Court.  Tex. R. App.
P. 42.1(a)(1).  No other party filed notice of appeal.
	It is therefore ordered that the motions be granted and the appeal is therefore
dismissed.  Appellate costs are assessed against the appellants.  The appellee's motion for
damages based upon filing of frivolous appeal is denied.	
 
									PER CURIAM

Opinion Delivered February 12, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.